*222Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered September 11, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion based upon the prosecutor’s summation. Although the prosecutor’s suggestions to the jury to not allow defendant to “get away” with the crime, and to convict him in the “interest of justice” were inappropriately phrased, they did not deprive defendant of a fair trial, and there was no pattern of egregious remarks warranting reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.